Citation Nr: 1224971	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-50 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In June 2011, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is once again required prior to adjudicating the Veteran's claim.

As of April 8, 2008, the Veteran is service connected for PTSD, evaluated as 50 percent disabling; neuritis of the left ulnar nerve with retained foreign body, evaluated as 20 percent disabling; scars of the left lower extremity with retained foreign body, evaluated as 10 percent disabling; and residuals of a wound to Muscle Group XIX of the abdomen, evaluated as 10 percent disabling.  Thus, effective April 8, 2008, the Veteran's combined disability evaluation is 70 percent, meeting the schedular requirements for TDIU as of that date.  See 38 C.F.R. § 4.16(a).

The remaining question is whether the Veteran's service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2011).

Pursuant to the Board's June 2011 remand, the Veteran underwent VA mental disorder, muscle, peripheral nerve, and scar examinations conducted by appropriate examiners in July 2011.  Each examiner was asked to describe all symptomatology of the pertinent disability and to provide an opinion as to whether functional effects of that disability, when considered with the functional effects of all of the Veteran's other service-connected disabilities, prevent the Veteran from obtaining or retaining gainful employment, without regard to age or nonservice-connected disability.

The PTSD examiner opined, in pertinent part, that "this Veteran's PTSD symptoms in and of themselves do not result in total disability.... While his PTSD symptoms would contribute to unemployability, by themselves they only result in moderate work-related disruptions that would be episodic albeit significant."   

After evaluating the Veteran's service-connected shrapnel wound to Muscle Group XIX of the abdomen, the muscle examiner opined that the "Veteran has worked and retired with this disability.  There is no significant effect this wound has on employment of any nature except for a job that would require heavy lifting." 

The peripheral nerves examiner noted that the "Veteran has worked as a railroad conductor and since retired from that position.  The examiner opined that the Veteran's "neuritis had minimal effect on his job; he would be able to have a sedentary job as well with this disability."  

The VA scars examination report evaluates shrapnel wound scars on the Veteran's left lower extremity.  The examiner noted that one of the scars, located on the Veteran's lateral thigh and approximately 15 centimeters above the knee, "does cause some pain at times."  The examiner opined, however, that "there would not be enough of an [effect] to affect his job or any job that would be sedentary or physical in nature.  No [effect] on joint function."

However, none of these examiners provided the requested opinion concerning whether the functional effects of all of the Veteran's service-connected disabilities together would prevent the Veteran from obtaining or retaining gainful employment, without regard to age or nonservice-connected disability.  

The Court has held that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  This claim must therefore be remanded in order to obtain the requested opinion.  

Because the record now contains separate examination reports discussing the functional impairment that each individual disability has on the Veteran's ability to obtain or retain gainful employment, the Board does not consider it necessary to send the claims file back to each examiner who conducted one of the July 2011 examinations.  On remand, the RO/AMC should send the claims file to an appropriate examiner or examiners to obtain an opinion concerning whether the Veteran's service-connected disabilities, when considered together, prevent him from obtaining or retaining gainful employment.  Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to an appropriate examiner or examiners to obtain an opinion concerning the issue of entitlement to a TDIU.  Following review of the claims file, the examiner(s) should render a medical opinion as to whether the Veteran's service-connected disabilities, considered together, prevent him from obtaining or retaining gainful employment.  

If it is determined that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled. 

The examiner should be informed that, as of April 8, 2008, the Veteran is service connected for PTSD (50 percent disabling); neuritis of the left ulnar nerve with retained foreign body (20 percent disabling); scars of the left lower extremity with retained foreign body (10 percent disabling); and residuals of a wound to Muscle Group XIX of the abdomen (10 percent disabling).  

In rendering the requested opinion, the examiner(s) should discuss the Veteran's service-connected disabilities in the context of the entire disability picture that is presented 
by all of his service-connected disabilities together.  Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  

A complete rationale for all opinions expressed should be provided.

2.  After the development requested above, as well as any additional development deemed necessary, has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


